Exhibit 10.5

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is entered into and effective as
of [                 ] (the “Grant Date”) by and between Diffusion
Pharmaceuticals Inc., a Delaware corporation (the “Company”), and [
                  ] (“Optionee”).

 

A.     The Company has adopted the Diffusion Pharmaceuticals Inc. 2015 Equity
Incentive Plan (as such plan may be amended from time to time, the “Plan”)
authorizing the Board of Directors (the “Board”) of the Company, or a committee
as provided for in the Plan (the Board or such a committee to be referred to as
the “Committee”), to grant stock options, among other incentive awards, to
certain individuals.

 

B.     The Company desires to grant an option to purchase shares of common
stock, par value $0.001 per share, of the Company (the “Common Stock”) to
Optionee pursuant to the Plan.

 

C.     All of the capitalized terms used in this Agreement not otherwise defined
in this Agreement have the same respective meanings as defined in the Plan.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the Company and Optionee agree as follows:

 

1.     Grant of Option; Exercise Price. The Company hereby grants to Optionee,
upon the terms and subject to the conditions set forth in this Agreement and the
Plan, and effective as of the Grant Date, an option (the “Option”) to purchase
all or any portion of [              ] shares (the “Option Shares”) of the
Company’s Common Stock, at an exercise price of $[        ] per share, which
represents 100% of the Fair Market Value of a share of Common Stock on the Grant
Date, as determined in accordance with the Plan (such exercise price, as
adjusted from time to time pursuant to Section 5 of this Agreement and Section
4.3 of the Plan, the “Exercise Price”). The Option is not intended to be an
“incentive stock option,” as that term is used in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

2.     Vesting. The Option shall vest and become exercisable in [12 quarterly/
                  ] equal (or as nearly equal as possible) installments on [the
last calendar day of each calendar quarter/           ] over a [threeyear/     
] period, beginning on [              ]. [Optionee shall receive a full quarter
of vesting for the [           ] calendar quarter of [       ].]

 

[OR, IN THE CASE OF PERFORMANCE-BASED VESTING]

 

[The Option shall vest and become exercisable [              ]].

 

3.     Exercise of Option.

 

3.1.     Notice; Payment. Subject to the terms and conditions set forth in this
Agreement, including vesting of the Option in Section 2 of this Agreement and
termination of the Option in Section 4 of this Agreement, and the Plan, the
Option may be exercised, in whole or in part, at any time and from time to time,
by delivery to the Company of written notice of the exercise of the Option, in
substantially the form as provided by the Company, stating the number of Option
Shares being purchased (the “Purchased Shares”), and accompanied by payment in
full of the total aggregate Exercise Price of the Purchased Shares. The Exercise
Price shall be payable in full in any one of the following alternative forms:

 

(a)

Full payment in cash, personal check or certified bank or cashier’s check;

 

(b)

Any broker assisted cashless exercise procedure which is acceptable to the
Company; or

 

(c)

Cashless net exercise.

 

 

--------------------------------------------------------------------------------

 

 

X

=

Y – [(A)(YB )]

Where  X

=

the number of shares of Common Stock to be issued to Optionee.

Y

=

the number of Purchased Shares.

A

=

the Exercise Price.

B

=

the Fair Market Value of one share of Common Stock on the date of exercise.

 

3.2.    Issuance of Purchased Shares; No Fractional Shares. Following receipt of
the exercise notice Upon a cashless net exercise, Optionee shall receive the
number of shares of Common Stock equal to a number (as determined below) of
shares of Common Stock computed using the following formula: and the payment
referred to above, the Company shall, as soon as reasonably practicable
thereafter, cause certificates (or book-entry notations) representing the
Purchased Shares (or such fewer number of Purchased Shares if a cashless net
exercise is used) to be delivered to Optionee either at Optionee’s address set
forth in the records of the Company or at such other address as Optionee may
designate in writing to the Company or issue and deposit the Purchased Shares
for Optionee’s benefit with any broker with which Optionee has an account
relationship or the Company has engaged to provide such services under the Plan;
provided, however, that the Company shall not be obligated to issue a fraction
or fractions of a share otherwise issuable upon exercise of the Option, and may
pay to Optionee, in cash or cash equivalent, the Fair Market Value of any such
fraction or fractions of a share as of the date of exercise. If requested by the
Company in connection with any exercise of the Option, Optionee shall also
deliver this Agreement to the Company, which shall endorse hereon a notation of
the exercise and, and if the Option is exercised in part, shall return this
Agreement to Optionee. The date of exercise of an Option that is validly
exercised shall be deemed to be the date on which there shall have been
delivered to the Company the notice referred to in Section 3.1 of this Agreement
and full payment of the Exercise Price of the Purchased Shares. Optionee shall
not be deemed to be a holder of any Purchased Shares pursuant to exercise of the
Option until the date of issuance of a stock certificate or book-entry notation
to Optionee for such shares following payment in full for the Purchased Shares.

 

3.3.     Tax Withholding. The Company is entitled to (a) withhold and deduct
from future wages of Optionee (or from other amounts that may be due and owing
to Optionee from the Company or a Subsidiary), or make other arrangements for
the collection of, all amounts the Company reasonably determines are necessary
to satisfy any and all federal, foreign, state and local withholding and
employment related tax requirements attributable to the Option, including,
without limitation, the grant, exercise or vesting of, the Option; (b) withhold
cash paid or payable or shares of Common Stock from the shares issued or
otherwise issuable to Optionee in connection with the Option; or (c) require
Optionee promptly to remit the amount of such withholding to the Company before
taking any action, including issuing any shares of Common Stock, with respect to
the Option. Shares of Common Stock issued or otherwise issuable to Optionee in
connection with the Option that gives rise to the tax withholding obligation
that are withheld for purposes of satisfying Optionee’s withholding or
employment-related tax obligation will be valued at their Fair Market Value on
the Tax Date.

 

3.4.     Remaining Option Shares. Option Shares will no longer be outstanding
under the Option (and will therefore not thereafter be exercisable) following
the exercise of the Option to the extent of (a) shares used to pay the Exercise
Price of an Option under the “cashless net exercise” method (b) shares actually
delivered to Optionee as a result of such exercise and (c) any shares withheld
for purposes of tax withholding.

 

4.     Termination of Option.

 

4.1.     Time of Termination. Except as provided in this Section 4 and Section 5
of this Agreement, the Option shall terminate, no longer be exercisable and
expire at 5:00 p.m., Eastern Time, on [              ] (the “Time of
Termination”).

 

 

--------------------------------------------------------------------------------

 

 

4.2.     Termination for Cause. In the event Optionee’s employment (in the event
that Optionee is an Employee) or other service (in the event that Optionee is a
Consultant) with the Company and all Subsidiaries is terminated by the Company
for Cause, the Option will immediately terminate without notice of any kind, and
the Option will no longer be exercisable.

 

4.3.     Termination Due to Death, Disability or Retirement . In the event
Optionee’s employment (in the event that Optionee is an Employee) or other
service (in the event that Optionee is a Consultant) with the Company and all
Subsidiaries is terminated by reason of Optionee’s death, Disability or
Retirement, the Option will remain exercisable, to the extent exercisable as of
the date of such termination, for a period of one (1) year after such
termination (but in no event after the Time of Termination).

 

4.4.     Termination for Other Reasons. In the event Optionee’s employment (in
the event that Optionee is an Employee) or other service (in the event that
Optionee is a Consultant) with the Company and all Subsidiaries is terminated
for any other reason, the Option will, to the extent exercisable as of such
termination, remain exercisable for a period of three (3) months after such
termination (but in no event after the Time of Termination).

 

4.5.     Effect of Actions Constituting Cause or Adverse Action. Notwithstanding
anything in this Agreement to the contrary and in addition to the rights of the
Committee under Sections 13.5 and 13.6 of the Plan, if Optionee is determined by
the Committee, acting in its sole discretion, to have taken any action that
would constitute Cause or an Adverse Action during or after the termination of
employment or other service with the Company or a Subsidiary, irrespective of
whether such action or the Committee’s determination occurs before or after
termination of Optionee’s employment or other service with the Company or any
Subsidiary and irrespective of whether or not Optionee was terminated as a
result of such Cause or Adverse Action, (a) all rights of Optionee under the
Option and this Agreement will terminate and be forfeited without notice of any
kind, and (b) the Committee in its sole discretion will have the authority to
rescind the exercise, vesting, settlement or issuance of, or payment in respect
of, the Option that was exercised, vested, settled or issued, or as to which
such payment was made, and to require Optionee to pay to the Company, within ten
(10) days of receipt from the Company of notice of such rescission, any amount
received or the amount of any gain realized as a result of such rescinded
exercise, vesting, settlement, issuance or payment (including any dividends paid
or other distributions made with respect to any shares of Common Stock subject
to the Option). The Company may defer the exercise of the Option for a period of
up to six (6) months after receipt of Optionee’s written notice of exercise or
the issuance of Purchased Shares upon the vesting of the Option for a period of
up to six (6) months after the date of such vesting in order for the Committee
to make any determination as to the existence of Cause or an Adverse Action. The
Company will be entitled to withhold and deduct from future wages of Optionee
(or from other amounts that may be due and owing to Optionee from the Company or
a Subsidiary) or make other arrangements for the collection of all amounts
necessary to satisfy such payment obligations. This Section 4.5 will not apply
to the Option following a Change in Control.

 

4.6.     Clawback/Forfeiture. The Option and Option Shares issued or issuable
pursuant to the Option are subject to forfeiture or clawback by the Company to
the extent required and allowed by law, including the DoddFrank Wall Street
Reform and Consumer Protection Act of 2010 and the Sarbanes Oxley Act of 2002
and any implementing rules and regulations promulgated thereunder, and pursuant
to any forfeiture, clawback or similar policy of the Company, as such laws,
rules, regulations and policy may be in effect from time to time.

 

5.     Adjustments. In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, divestiture or extraordinary dividend
(including a spin-off), or any other similar change in the corporate structure
or shares of the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation), will make appropriate adjustment (which determination will be
conclusive) as to the number and kind of securities or other property (including
cash) subject to, and the Exercise Price of, the Option in order to prevent
dilution or enlargement of the rights of Optionee.

 

 

--------------------------------------------------------------------------------

 

 

6.     Change in Control. The Option shall become immediately vested and
exercisable upon completion of a Change in Control and remain exercisable
through the Time of Termination regardless of whether Optionee remains in the
employment or service of the Company. Notwithstanding any of the foregoing, in
connection with a Change in Control, the Committee, in its sole discretion, at
any time after the grant of the Option, may take whatever action it deems
appropriate pursuant to Section 15.3 of the Plan.

 

7.     Rights as a Stockholder. Optionee will have no rights as a stockholder of
the Company unless and until all conditions to the effective exercise of the
Option (including, without limitation, the conditions set forth in Section 3 of
this Agreement) have been satisfied and Optionee has become the holder of record
of such shares. No adjustment will be made for dividends or distributions with
respect to the Option as to which there is a record date preceding the date
Optionee becomes the holder of record of such shares, except as may otherwise be
provided in the Plan or determined by the Committee in its sole discretion.

 

8.     Restrictions on Transfer. Except pursuant to testamentary will or the
laws of descent and distribution or as otherwise expressly permitted by the
Plan, no right or interest of Optionee in the Option prior to exercise may be
assigned or transferred, or subjected to any lien, during the lifetime of
Optionee, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise. Optionee, however, will be entitled to designate
a beneficiary to receive the Option upon Optionee’s death, and, in the event of
Optionee’s death, exercise of the Option (to the extent permitted pursuant to
Sections 2 and 4 of this Agreement) may be made by Optionee’s legal
representatives, heirs and legatees.

 

9.     Market Stand-off. Optionee, if so requested by the Company or any
representative of the underwriters in connection with a firmly underwritten
public offering of securities by the Company pursuant to a registration
statement under the Securities Act following the date of this Agreement, shall
not sell or otherwise transfer any Option Shares during the 180-day period
following the effective date of such registration statement. The Company may
impose stoptransfer instructions with respect to securities subject to the
foregoing restriction until the end of such 180-day period. This Section 9 will
not apply to the sale of any Option Shares to an underwriter pursuant to an
underwriting agreement and shall only be applicable to Optionee if all then
current executive officers and directors of the Company enter into similar
agreements.

 

10.     Employment or Service. Nothing in this Agreement or the Plan will
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the employment or service of Optionee at any time, nor confer upon
Optionee any right to continue in the employment or other service with the
Company or any Subsidiary.

 

11.     Option Subject to Plan. The Option and the Option Shares granted and
issued pursuant to this Agreement have been granted and issued under, and are
subject to the terms of, the Plan. The terms of the Plan are incorporated by
reference in this Agreement in their entirety, and Optionee, by execution of
this Agreement, acknowledges having received a copy of the Plan. The provisions
of this Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan. In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan will prevail. All of the capitalized terms used
in this Agreement not otherwise defined in this Agreement have the same
respective meanings as defined in the Plan.

 

12.     General Provisions.

 

12.1.     Governing Law; Venue. This Agreement and all rights and obligations
under this Agreement will be governed by and construed exclusively in accordance
with the laws of the State of Delaware, notwithstanding the conflicts of laws
principles of any jurisdictions. By acceptance of the Option, Optionee is deemed
to submit to the exclusive jurisdiction and venue of the federal or state courts
of the State of Illinois to resolve any and all issues that may arise out of or
relate to the Option or this Agreement.

 

12.2.     Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and exercise of the Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of the Option and the administration of the Plan.

 

12.3.     Failure to Enforce Not a Waiver. The failure of the Company or
Optionee to enforce at any time any provision of this Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.

 

 

--------------------------------------------------------------------------------

 

 

12.4.     Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission,
email transmission of a pdf format data file or by United States first class,
registered or certified mail, postage prepaid, addressed to the party at the
address set forth on the signature page of this Agreement. Any Notice, other
than a Notice sent by registered or certified mail, shall be effective when
received; a Notice sent by registered or certified mail, postage prepaid return
receipt requested, shall be effective on the earlier of when received or the
third day following deposit in the United States mails. Any party may from time
to time change its address for further Notices hereunder by giving notice to the
other party in the manner prescribed in this Section 12.5.

 

12.5.     Successors and Assigns. Except to the extent specifically limited by
the terms and provision of this Agreement, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and personal representatives.

 

12.6.     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by email delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.

 

12.7.     Titles, Captions and Sections. Titles and captions contained in this
Agreement are inserted for convenience of reference only and do not constitute a
part of this Agreement for any other purpose. References to Sections in this
Agreement refer to Sections of this Agreement unless otherwise stated.

 

12.8.     Nature of the Grant. In accepting the Option and by execution of this
Agreement, Optionee acknowledges that:

 

(a)      The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company in its sole discretion at any time, unless otherwise provided in the
Plan.

 

(b)      The grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future Option grants, or benefits in
lieu of Option grants, even if Option grants have been granted repeatedly in the
past.

 

(c)      All decisions with respect to future Option grants, if any, will be at
the sole discretion of the Company.

 

(d)      Optionee is voluntarily participating in the Plan.

 

(e)      The Option grant is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event shall be considered as compensation for, or relating in any way
to, past services for the Company.

 

(f)      In the event that Optionee is not an employee of the Company, the
Option will not be interpreted to form an employment contract or relationship
with the Company.

 

(g)      The future value of the Common Stock is unknown and cannot be predicted
with certainty and if the Option vests and Optionee exercises the Option in
accordance with the terms of this Agreement and is issued Purchased Shares, the
value of those shares may increase or decrease.

 

(h)      In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Purchased Shares acquired upon exercise of the Option
resulting from termination of Optionee’s employment or service by the Company
(for any reason whatsoever and whether or not in breach of local labor laws) and
Optionee irrevocably releases the Company and its Subsidiaries, and their
respective directors, officers, employees and agents, from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by acceptance of the Option and
execution of this Agreement, Optionee shall be deemed irrevocably to have waived
his or her entitlement to pursue such claim.

 

(i)      The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Optionee’s participation in the
Plan, or Optionee’s purchase or sale of the underlying Option Shares.

 

(j)      Optionee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or the Option.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
effective as of the Grant Date.

 

OPTIONEE:

   

DIFFUSION PHARMACEUTICALS INC.

 

 

By:

Name:

   

 

[Signature]

Name:              

Title:           

         

Address:

   

Address:

2020 Avon Court, Suite 4

        Charlottesville, Virginia 22902                  

By execution of this Agreement, Optionee acknowledges having received a copy of
the Plan.